DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/607782 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieth et al. (# WO 2016/064371 A1) in view of Zhang et al. (# WO 2014/164313 A1).
Rieth et al. discloses:
1. An inkjet ink composition (see Abstract), comprising: cellulose nanocrystals present in an amount ranging from 0.5 wt% up to 2 wt%, based on a total weight of the inkjet ink composition; a metal oxide ([0023]) present in an amount ranging from 0.5 wt% up to 7 wt% (0.1 to 10%; [0023]), based on the total weight of the inkjet ink composition; a pigment ([0030]); a polar solvent ([0028]); and a balance of water (see Examples).

5. The inkjet ink composition as defined in claim 1, further comprising a sugar alcohol present in an amount ranging from greater than 0 wt% up to about 15 wt% based on the total weight of the inkjet ink composition (sorbitol; 10%; see Table: 1-2).
6. The inkjet ink composition as defined in claim 5 wherein the sugar alcohol is selected from the group consisting of sorbitol, xylitol, mannitol, erythritol and combinations thereof ([0029]).
7. The inkjet ink composition as defined in claim 1, further comprising an organic salt present in an amount ranging from about 0.01 wt% to about 0.5 wt% based on the total weight of the inkjet ink composition (see Examples).
8. The inkjet ink composition as defined in claim 1, further comprising a dye present in an amount ranging from about 0.1 wt% to about 0.5 wt% based on the total weight of the inkjet ink composition ([0030]).
9. The inkjet ink composition as defined in claim 1 wherein the metal oxide is selected from the group consisting of silica, alumina, titanium dioxide and combinations thereof ([0023]; [0032]).
10. The inkjet ink composition as defined in claim 9 wherein the silica is anisotropic silica, spherical silica or a combination of anisotropic silica and spherical silica ([0023]; [0032]).
Rieth et al. explicitly did not discloses:

3. The inkjet ink composition as defined in claim 1 wherein a length of the cellulose nanocrystals ranges from about 100 nm to about 200 nm, and a width ranges from about 2 nm to about 20 nm.
4. The inkjet ink composition as defined in claim 1 wherein the cellulose nanocrystals are modified cellulose nanocrystals including surface sulfonate groups, surface carboxylate groups, surface carboxymethyl groups, or a combination thereof.
Zhang et al. teaches to have an improve printing quality with high optical density:
1. The ink composition comprising: cellulose nanocrystals present in an amount ranging from 0.5 wt% up to 2 wt%, based on a total weight of the inkjet ink composition ([0029]-[0031]).
3. The inkjet ink composition as defined in claim 1 wherein a length of the cellulose nanocrystals ranges from about 100 nm to about 200 nm (80 nm to 500 nm; [0026]), and a width ranges from about 2 nm to about 20 nm (5 to 80 nm; [0026]).
4. The inkjet ink composition as defined in claim 1 wherein the cellulose nanocrystals are modified cellulose nanocrystals including surface sulfonate groups, surface carboxylate groups, surface carboxymethyl groups, or a combination thereof ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Rieth et al. by the .

Claims 11-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieth et al. (# WO 2016/064371 A1) in view of Zhang et al. (# WO 2014/164313 A1).
Rieth et al. discloses:
11. A method for making an inkjet ink composition ([0041]; see Examples), comprising: diluting a cellulose nanocrystal slurry with an amount of an aqueous ink vehicle sufficient to obtain a composition precursor having a cellulose nanocrystal concentration ranging from about from 0.5 wt% up to 2 wt%, the aqueous ink vehicle including: a polar solvent ([0028]); and water (see Examples); applying a shear force to the composition precursor to disperse cellulose nanocrystal aggregates present in the composition precursor (see Examples); adding a metal oxide to the composition precursor ([0023]); and adding a pigment to the composition precursor ([0030]; see claims 13-15).
12. The method as defined in claim 11 wherein: adding the metal oxide and the pigment forms the inkjet ink composition; the metal oxide is added in an amount ranging from 0.5 wt% up to 7 wt% based on a total weight of the inkjet ink composition ([0023]); and a total solids content of the inkjet ink composition ranges from about 6 wt% to about 8 wt% based on the total weight of the inkjet ink composition (see Table: 1-2).
13. The method as defined in claim 11 wherein the shear force is applied using sonication (see Examples).
Rieth et al. explicitly did not discloses:

Zhang et al. teaches to have an improve printing quality with high optical density:
11. The ink composition comprising: cellulose nanocrystals present in an amount ranging from 0.5 wt% up to 2 wt%, based on a total weight of the inkjet ink composition ([0029]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Rieth et al. by the aforementioned teaching of Zhang et al. in order to have an improve printing quality with high optical density.

Claims 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieth et al. (# WO 2016/064371 A1) in view of Zhang et al. (# WO 2014/164313 A1).
Rieth et al. discloses:
14. A printing method, comprising: introducing a paper into an inkjet printer; and from the inkjet printer, jetting the ink composition onto the paper to form an image, the ink composition (see Abstract) including: a metal oxide present in an amount ranging from 0.5 wt% up to 7 wt% ([0023]), based on the total weight of the inkjet ink composition; a pigment ([0030]); a polar solvent ([0028]); and a balance of water (see Examples).
15. The printing method as defined in claim 14 wherein the paper is select selected from the group consisting of a plain paper and an enhanced paper, the plain 
Rieth et al. explicitly did not discloses:
15. The ink composition comprising: cellulose nanocrystals present in an amount ranging from 0.5 wt% up to 2 wt%, based on a total weight of the inkjet ink composition.
Zhang et al. teaches to have an improve printing quality with high optical density:
15. The ink composition comprising: cellulose nanocrystals present in an amount ranging from 0.5 wt% up to 2 wt%, based on a total weight of the inkjet ink composition ([0029]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Rieth et al. by the aforementioned teaching of Zhang et al. in order to have an improve printing quality with high optical density.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Heath (# US 2017/0027168) discloses a methods, apparatus, products, and/or systems relating to making or using nanocrystalline (NC) products comprising a combination of one or more of nanocrystalline cellulose (NCC), nanocrystalline (NC) polymers, nanocrystalline (NC) plastics or other nanocrystals of cellulose composites or structures that have been processed into one or more of solid, flake, particles or other forms with vapor processing, solid state processing, liquid processing or other processing methods that can optionally be combined with other materials for different nanocrystalline (NC) applications, products or uses, and the like (see Abstract).
(2) Robertson et al. (# US 2010/0098860) discloses a thermal ink jet ink composition includes one or more volatile organic solvents, one or more humectants, one or more binder resins, and one or more dyes. The one or more volatile organic solvents are selected from C1-C4 alcohols, C3-C6 ketones, and mixtures thereof. The humectants are present in an amount not more than 30% by weight of the ink jet ink composition (see Abstract).
(3) Robertson et al. (# US 2010/0328401) discloses a solvent-based inkjet ink composition for inkjet printing includes at least 50 weight percent solvent, a colorant, a humectant, from 0.3 weight % to 8 weight % of a binder resin, and not more than 5 weight percent water. The ink composition is compatible with components of a thermal ink jet printer (see Abstract).

(5) Hiraishi et al. (# US 2011/0306708) discloses a water dispersion for ink-jet printing which realizes sufficient optical density and exhibits excellent filterability and storage stability; a water-based ink containing the water dispersion; and a process for producing the water dispersion or the water-based ink. The invention includes the following: (1) a water dispersion for ink-jet printing containing anionic colorant particles and cationic polymer particles, and a water-based ink for ink-jet printing containing the water dispersion; (2) a process for producing a water dispersion for ink-jet printing including a step of mixing a water dispersion of anionic colorant particles with a water dispersion of cationic polymer particles, to thereby produce a water dispersion of composite particles formed of the cationic polymer particles and the anionic colorant particles adhering thereto, and a water dispersion produced through the production process; and (3) a process for producing a water-based ink for ink- jet printing including step (A) of mixing a water dispersion of cationic polymer particles with a water- soluble organic solvent, or dispersing a cationic polymer in water and a water-soluble organic solvent, to thereby produce a dispersion containing the cationic polymer particles, water, and the water-soluble organic solvent; and step (B) of mixing the produced 
(6) Hirasa et al. (# US 2002/0019458) discloses a recording liquid comprising at least a pigment (a) and a polymer (b) having one or more types of bond selected from the group consisting of amide bond, urethane bond and urea bond in the molecule and having an acid value of free acid of 55 to 350 mgKOH/g (see Abstract).
(7) Wu et al. (# US 2017/0137646) discloses a stretchable ink composition which comprises water, a colorant, a surfactant, and a fluoroelastomer (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853